DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/16/22 is acknowledged.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claims 1-7 recite “computer-implemented” method in the preamble, when there is no implementation of any limitations by a computer. The term should be deleted from the claims.  
Claims 3, 5, and 6 must positively set forth the acronym RFID. The acronym is set forth in claim 2, but claims 3, 5, and 6 do not depend therefrom. 
Claim 4, line 1, the term “wherein shifting the circulation ports” lacks antecedent basis.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/204784 (WO’784) alone.

 	With respect to claim 1, WO’784 discloses a method comprising deploying, on a work string 118, a tool 116 including isolation packers 222 and a stinger 506 in a closed position; running the tool to a target depth (Fig. 1) along the work string; inflating the isolation packers 222, setting the isolation packers in place adjacent to the stinger at the target depth (shown already placed and inflated); opening circulation ports 232, 234 after the isolation packers are inflated, and exposing a diversion flow path [0039]; .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’784 in view of WO 2007/092083 or WO 2011/130350.

	With respect to claim 2, WO’784 discloses the method as stated above and shows the packers already inflated. WO’784 fails to teach “wherein setting the isolation packers in place includes using a radio frequency identification (RFID) device or ball-drop technology” as claimed. 
WO 2007/092083 teaches a method that includes setting inflatable element 404 via RFID device for the purpose of setting the packer in a well. It would have been considered obvious to one of ordinary skill in the art to inflate the packer by using a RFID device in order to set the packer in place.  
.   

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’784 in view of Giroux et al. (US 2007/0261850).

	With respect to claim 5, WO’784 teaches closing the circulation ports [0042], however fails to explicitly teach “wherein pumping the cement slurry comprises: pumping the cement slurry until a pressure lock-up is achieved; and closing the circulation ports using an RFID device or ball-drop technology” as called for in the claim. Giroux et al. teaches a method that includes this operation using ball drop or wiper dart technology [0040-0041], [0046] for the purpose of stopping the cementing operation. It would have been considered obvious to one of ordinary skill in the art to have provided an alternate technology/means in order to close the circulation ports.

  	With respect to claim 6, WO’7894 teaches disengaging the work string from the stinger [0042-0044], however fails to explicitly teach “wherein disengaging the work string from the stinger includes using RFID or ball-drop technology” as claimed. Giroux et al. teaches a method that includes this operation using ball drop or wiper dart technology [0040-0041], [0046] for the purpose of separating the cementing plug from the work string. It would have been considered obvious to one of ordinary skill in the art 
 	With respect to claim 7, WO’784 teaches disengaging the work string from the stinger [0042-0044], however fails to explicitly teach “wherein disengaging the work string from the stinger includes: pumping a wiper dart or a wiper plug into a pre-designed seat located at a top of the tool; and proving a progressive and gradual pressure increase to create a shearing pressure to activate a release of the work string” as claimed. Giroux et al. teaches a method that includes this operation using ball drop or wiper dart technology [0040-0041], [0046] for the purpose of separating the cementing plug from the work string. It would have been considered obvious to one of ordinary skill in the art to have provided an alternate technology/means in order to disengaging the work string from the stinger. 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2541318 teaches a downhole cementing system that uses RFID technology. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        3/12/2022